DISMISS and Opinion Filed January 23, 2015




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01281-CV

                     DWIGHT BELL AND DEBORAH BELL, Appellants
                                       V.
                          KAREN LYNN HARRIS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-00107-2014

                               MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
        In a letter dated October 28, 2014, the Court questioned its jurisdiction over the appeal

because there did not appear to be an appealable order. At this Court’s request, appellants filed a

letter brief addressing this Court’s jurisdictional concern. Appellee did not file a response to

appellant’s jurisdictional brief.

        Generally, this Court has jurisdiction only over appeals from final judgments.         See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). A final judgment is one that

disposes of all pending parties and claims. See id.

        Appellants are appealing the trial court’s order denying their motion for summary

judgment. Generally, the denial of a motion for summary judgment is an interlocutory order not

reviewable on appeal. See Novak v. Stevens, 596 S.W.2d 848, 849 (Tex. 1980). In their
jurisdictional brief, appellants contend that this Court has jurisdiction pursuant to sections

51.014(a)(5) & (d). See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(5) & (d) (West Supp.

2014). Section 51.014(a)(5) concerns the denial of a motion for summary judgment that is based

on an assertion of immunity by an individual who is an officer or employee of the state or a

political subdivision of the state. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(5). This

case does not involve an assertion of immunity. Section 51.014(d) concerns permissive appeals.

The first prerequisite to having a permissive appeal, however, is a written order from the trial

court permitting the appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d). The record

before this Court does not contain the required written order from the trial court permitting the

appeal. Finally, appellants contend in their brief that this Court has authority over this appeal

pursuant to the federal statute allowing removal of claims from state court to federal court. See

28 U.S.C. § 1441. This statute does not provide this Court with jurisdiction over this appeal.

       An order denying a motion for summary judgment is an interlocutory order not

reviewable on appeal. See Novak, 596 S.W.2d at 849. Appellants have not obtained a written

order from the trial court permitting an appeal of this interlocutory order. Accordingly, we

dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




141281F.P05                                          /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DWIGHT BELL AND DEBORAH BELL,                      On Appeal from the 296th Judicial District
Appellants                                         Court, Collin County, Texas.
                                                   Trial Court Cause No. 296-00107-2014.
No. 05-14-01281-CV        V.                       Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart,
KAREN LYNN HARRIS, Appellee                        participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee KAREN LYNN HARRIS recover her costs of this appeal
from appellants DWIGHT BELL AND DEBORAH BELL.


Judgment entered January 23, 2015.




                                             –3–